Filed 3/12/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION TWO


EDDY MCHENRY,                        B292457

       Plaintiff and Appellant,      (Los Angeles County
                                     Super. Ct. No. BC641363)
       v.

ASYLUM ENTERTAINMENT
DELAWARE, LLC,

     Defendant and
Respondent.


     APPEAL from a judgment of the Los Angeles Superior
Court, Benny C. Osorio, Judge. Affirmed.

     Kiesel Law, Paul R. Kiesel, Steven D. Archer, and Melanie
Palmer for Plaintiff and Appellant.

      Arnold & Itkin and Cory Itkin (admitted pro hac vice) for
Plaintiff and Appellant.

    Esner, Chang & Boyer, Stuart B. Esner, and Steven T.
Swanson for Plaintiff and Appellant.
       Cox, Wootton, Lerner, Griffin & Hansen, Terence S. Cox,
Mitchell S. Griffin, and Mark E. Tepper for Defendant and
Respondent.
                              ******
       A seaman on a commercial fishing vessel out on the Gulf of
Mexico accidentally sliced up his hands with hooks and fish gills.
The vessel’s captain arranged to have a second vessel meet them
at sea and ferry the seaman back to shore so he could get medical
attention. The middle-of-the-night rendezvous on the high seas
was a success but did not come soon enough to save all of the
seaman’s fingers; due to infection, many had to be amputated.
These dramatic events were all caught on film because, as
serendipity would have it, a production company was filming a
reality TV show on the fishing vessel as these events unfolded.
The seaman sued the vessel’s owner and the production company,
among other parties, for his injuries under federal maritime law.
       The viability of the seaman’s lawsuit against the
production company requires us to address the following
questions: (1) Is the production company liable under the Jones
Act (46 U.S.C. § 30104) because it “borrowed” the crew members
as “employees” by filming them doing their jobs and by
occasionally asking them to repeat what they are doing for the
camera and explain it, and (2) Is the production company liable
under maritime tort law because (a) it had a “special
relationship” with the crew members it was filming sufficient to
give rise to a duty to rescue them, (b) it voluntarily assumed a
duty to rescue but effectuated that rescue with gross negligence,
worsened the crewman’s position or caused the crewman to
detrimentally rely on its rescue efforts, or (c) it acted negligently
in “taking charge” of a “helpless” person within the meaning of
Restatement First and Second of Torts, section 324? We conclude




                                 2
that the answer to these questions is “no,” and affirm the trial
court’s grant of summary judgment in favor of the production
company.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       A.    The Big Fish Texas Production
       Asylum Entertainment Delaware, LLC (Asylum) is a
production company that films reality TV shows. In early 2015,
NGC Network US, LLC (National Geographic) hired Asylum to
produce eight episodes of a reality TV show that would follow the
trials and tribulations of life on a commercial fishing vessel in the
Gulf of Mexico; the show was to be called Big Fish Texas.
       To facilitate this show, National Geographic negotiated
with Keith “Buddy” Guindon (Buddy)1 to allow Asylum to film the
crew of The M/V Black Jack IV, one of several commercial
fishing vessels Buddy owned, on a two-week voyage starting in
late March 2015. Buddy signed a Location Release Form
authorizing the filming, and National Geographic agreed to pay
him $5,000 per episode. On that voyage, the captain of The M/V
Black Jack IV was Buddy’s son, Hans Guindon (Hans). All of the
vessel’s crew members signed an Appearance Release Form, and
received no additional compensation for doing so. That form gave
Asylum permission to “tape and photograph [each member], and
record [his or her voice],” and granted Asylum “exclusive
owner[ship] of the results and proceeds of such taping.”



1      Because two members of the Guindon family are involved
in this case, we use first names for clarity. We mean no
disrespect.




                                 3
       Asylum arranged for two of its employees—a producer and
a cameraman—to be passengers on The M/V Black Jack IV
during the voyage.
       B.     Plaintiff’s hiring
       Days before The M/V Black Jack IV was to shove off,
Buddy hired Eddy McHenry (plaintiff) to serve on its crew as an
“independent contractor.” Plaintiff had experience owning and
working on a shrimping boat on the Gulf, but had never served
aboard a commercial fishing vessel like Buddy’s. Because this
was plaintiff’s first time as a crew member on this type of vessel,
he was dubbed a “greenhorn.” Plaintiff signed a Release and
Waiver of Liability with The M/V Black Jack IV. Like the other
crew members, plaintiff also signed an Appearance Release Form
with Asylum.
       C.     The voyage
              1.    The Asylum employees’ role
       The “primary duty” of the Asylum employees on board The
M/V Black Jack IV was to “observe[] and document[]” the crew’s
activities, especially those that “would appeal to the public
interest.” They were to be the proverbial “flies on the wall.” On
occasion, the producer or cameraman would ask crew members to
repeat an activity a second time while it was being filmed, or to
articulate or explain what they were doing. At no point, however,
did either Asylum employee tell any crew member “what to do” or
have any authority to direct the fishing operations of The M/V
Black Jack IV.
              2.    Plaintiff’s injury
       Two or three days after The M/V Black Jack IV left port
from Galveston, Texas, plaintiff ended up cutting his hands on
hooks or fish gills. His hands became sore and swollen, and he




                                 4
could no longer grip anything with them. At the suggestion of,
and with the aid of, another crew member, plaintiff cut his hands
with a razor blade in order to drain the excess fluid and puss
from his wounds; he then submerged his hands in rubbing alcohol
to disinfect them. The Asylum employees filmed the cutting. The
cutting only made his hands worse; they became even more
“swollen” and “pussy” and turned “kind of . . . green.”
              3.    Reacting to the injury
       Panicked by the worsening condition of his hands, plaintiff
asked Asylum’s producer and its cameraman for help. Although
the producer reported that he promised only to “pass . . . on” this
news to Hans, the captain, plaintiff reported that both the
producer and cameraman further promised to “get [plaintiff] a
helicopter [to] get [him] off the boat.”
       Plaintiff did not sit idly by, however. He also directly told
Hans about his worsening condition and asked to be evacuated.
       Hans considered “three courses of action” for getting
plaintiff proper medical attention: (1) returning The M/V Black
Jack IV to Galveston, (2) rendezvousing with Buddy, who could
then take plaintiff back to Galveston on a faster ship, or (3)
calling the Coast Guard to see if they would send a helicopter to
evacuate plaintiff. In making his decision, Hans consulted with
several people. Hans asked the on-board producer for his input,
and the producer said it “wouldn’t hurt to call the Coast Guard
and alert them.” Hans “talk[ed] through options” with Asylum’s
“production team” back on shore, and the lead producer felt that
plaintiff’s “health” was of “primary” concern. Hans also consulted
with his father, Buddy. Hans ultimately decided to have Buddy
rendezvous with The M/V Black Jack IV in Buddy’s high-speed




                                 5
boat, The M/V Hullraiser. This decision was Hans’s and Hans’s
alone.
              4.     The rescue
       Buddy left Galveston in The M/V Hullraiser around
sundown on the day the decision was made to evacuate plaintiff.
       Asylum arranged for an emergency medical technician
(EMT), a camera operator and an Asylum producer to be on that
ship. The EMT arrived at the dock about three hours before The
M/V Hullraiser departed, and while he waited to depart, signed
an Appearance Release Form and was fitted with a microphone.
The M/V Hullraiser departed the moment Buddy was ready; as
Buddy later explained, “I didn’t wait for anyone.”
       A few hours past midnight, The M/V Hullraiser
rendezvoused with The M/V Black Jack IV on the dark waters of
the Gulf. Plaintiff was transferred to The M/V Hullraiser. The
EMT was able to assess plaintiff’s condition, but was unable to
treat it because he had no antibiotics. The two Asylum
employees aboard The M/V Hullraiser did not tell the EMT “how
to do [his] job,” but asked him general medical questions and
implored him to check on plaintiff every 30 to 60 minutes, which
was the EMT’s practice anyway. The EMT later stated that
these questions both did and did not interfere with his treatment
of plaintiff.
       Upon reaching shore, plaintiff was immediately
transported to the emergency room of a Galveston hospital.
              5.     The outcome
       Plaintiff ended up losing three fingers to infection.
       Plaintiff’s injury, the deliberations over how to evacuate
him, and the rescue itself were featured prominently in the final




                                6
episode of the Big Fish Texas season dedicated to The M/V Black
Jack IV.
II.    Procedural Background
       In June 2017, plaintiff sued (1) Buddy, Hans and several
related companies owned by the Guindons,2 and (2) Asylum.3 He
alleged that these defendants were responsible for his injuries
under (1) the Jones Act (46 U.S.C. § 30104), (2) negligence and
negligence per se under general maritime law, and (3) the failure
to provide prompt medical care.4
       Plaintiff settled with Buddy, Hans and their companies.
       In March 2018, Asylum filed a motion for summary
judgment and/or summary adjudication. After entertaining a full
round of briefing and argument at a hearing, the trial court
issued and ultimately adopted an 11-page tentative ruling
granting summary judgment to Asylum. The court ruled that
plaintiff’s Jones Act claim failed as a matter of law because
plaintiff was neither a “direct” employee nor a “borrowed servant”
of Asylum’s. The court further ruled that plaintiff’s remaining
tort claims failed as a matter of law because Asylum had no
“special relationship” with plaintiff obligating it to rescue him
and because Asylum did not undertake a rescue of plaintiff in a


2   Those companies are Black Jack IV, LLC, Katie’s Seafood
Market, LLC and Katie’s Seafood, LLC.

3     Plaintiff also sued National Geographic, but it is not a
party to this appeal.

4      Plaintiff also alleged claims for intentional and negligent
infliction of emotional distress, but voluntarily dismissed those
claims early on in the lawsuit.




                                 7
manner that was grossly negligent or that otherwise put plaintiff
in a worse position.
         Following the entry of judgment, plaintiff filed this timely
appeal.
                             DISCUSSION
         Plaintiff argues that the trial court erred in granting
summary judgment in Asylum’s favor because triable issues of
material fact remain as to several issues. We independently
review an order granting summary judgment. (Hartford
Casualty Ins. Co. v. Swift Distribution, Inc. (2014) 59 Cal. 4th 277,
286 (Hartford Casualty).)
I.       Overview of Pertinent Law
         A.    The law governing summary judgment motions
         Summary judgment is appropriately granted when “the
moving party is entitled to judgment as a matter of law” because
“‘all . . . papers submitted show that there is no triable issue [of]
. . . material fact.’” (Hartford Casualty, supra, 59 Cal.4th at p.
286, quoting Code Civ. Proc., § 437c, subd. (c).) A “triable issue of
material fact” exists “if, and only if, the evidence would allow a
reasonable trier of fact to find the underlying fact in favor of the
party opposing the motion in accordance with the applicable
standard of proof.” (Aguilar v. Atlantic Richfield Co. (2001) 25
Cal. 4th 826, 850 (Aguilar).) In evaluating whether there is a
triable issue of material fact, we must view the evidence in the
light most favorable to the opposing party by “strictly
constru[ing]” the evidence of the moving party, “liberally
constru[ing]” that of the opposing party, and resolving any doubts
against summary judgment. (Miller v. Bechtel Corp. (1983) 33
Cal. 3d 868, 874.) Because “[s]peculation . . . is not evidence”
(Aguilar, at p. 864), speculation cannot create a triable issue of




                                 8
material fact. (Accord, Pipitone v. Williams (2016) 244
Cal. App. 4th 1437, 1453 [“A triable issue of fact can only be
created by a conflict of evidence, not speculation or conjecture.”].)
       B.   Liability for torts under maritime law
       Although state courts have concurrent jurisdiction over
lawsuits seeking recovery for torts committed on the high seas
(28 U.S.C. § 1333; Garrett v. Moore-McCormack Co. (1942) 317
U.S. 239, 245 (Garrett)), the law applied in such lawsuits is
federal substantive law, not state law. (Garrett, at p. 245;
Intagliata v. Shipowners & Merchants Towboat Co. (1945) 26
Cal. 2d 365, 371-372; Fahey v. Gledhill (1983) 33 Cal. 3d 884, 887.)
            1.      The Jones Act
       The Jones Act is a federal law that authorizes “seamen” to
sue persons who employ them either as formal employees or
independent contractors for their negligence. (Chandris, Inc. v.
Latsis (1995) 515 U.S. 347, 354, 361-362; Norfolk Shipbuilding &
Drydock Corp. v. Garris (2001) 532 U.S. 811, 817 (Norfolk);
Mahramas v. American Export Isbrandtsen Lines, Inc. (2d Cir.
1973) 475 F.2d 165, 171; 46 U.S.C. § 30104.) “Seamen” are
“mariner[s] . . . who live[] [their] life upon the sea” (Warner v.
Goltra (1934) 293 U.S. 155, 157), and who are thus “continually
exposed to the hazards of the deep” (Reyes v. Vantage S.S. Co.
(5th Cir. 1977) 558 F.2d 238, 243). The Jones Act changed the
prior law that had limited employers’ liability to the cost of
“maintenance and cure” (The Osceola (1903) 189 U.S. 158, 175),
and did so by granting seamen “the same rights to recover for
negligence as other tort victims” (McDermott Int’l., Inc. v.
Wilander (1991) 498 U.S. 337, 342). Despite its remedial goal
(Spinks v. Chevron Oil Co. (5th Cir. 1975) 507 F.2d 216, 224,
overruled in part on other grounds, Gautreaux v. Scurlock




                                  9
Marine, Inc. (5th Cir. 1997) 107 F.3d 331, 339), however, the
Jones Act’s expanded remedy applies only against a seaman’s
employer. (Cosmopolitan Shipping Co. v. McAllister (1949) 337
U.S. 783, 787, fn. 6 (McAllister) [“a seaman has the advantages of
the [Jones] Act only against his employer”]; Norfolk, at p. 817.)
                2.   Maritime tort law
         To recover for injuries due to another’s negligence “under
. . . general maritime law,” a plaintiff must establish (1) the
defendant’s duty to act, (2) breach of that duty, (3) causation, and
(4) damages. (Naglieri v. Bay (D. Conn. 1999) 93 F. Supp. 2d 170,
174-175 (Naglieri); see also, Beacon Residential Community Assn.
v. Skidmore, Owings & Merrill LLP (2014) 59 Cal. 4th 568, 573
[same, under California tort law].) In defining the duty element,
maritime law looks both to state law and to the Restatement of
Torts. (In re Aramark Sports & Entm’t Servs., LLC (10th Cir.
2016) 831 F.3d 1264, 1279.) However, “duty” is “ultimately” “a
question of public policy” and, as such, is a question of law we
independently examine. (Ratcliff Architects v. Vanir
Construction Management, Inc. (2001) 88 Cal. App. 4th 595, 605;
Romero v. Superior Court (2001) 89 Cal. App. 4th 1068, 1080.)
II.      Analysis
         A.     Liability under the Jones Act
         It is undisputed that plaintiff is a “seaman.” It is also
undisputed that a seaman’s employer owes him a “‘a duty to do
whatever is reasonably necessary . . . to ensure the safety of [the]
vessel and [its] crew.’ [Citation.]” (Naglieri, supra, 93 F.Supp.2d
at p. 175; Boudoin v. J. Ray McDermott & Co. (5th Cir. 1960) 281
F.2d 81, 85 (Boudoin) [same].) That duty includes “the duty to
rescue [and] to take proper and efficient means to effect a rescue
. . .” (Ferro v. United States Lines Co. (S.D.N.Y. 1947) 74 F. Supp.
10
250, 253-254), which in turn encompasses a duty to obtain
“necessary assistance” for a crew member’s injuries that render
the crew member “unfit” for “his or her routine duties” and that
“require[] professional medical treatment.” (46 U.S.C. § 2303,
subd. (a); 46 C.F.R. § 4.05-1.) Thus, the viability of plaintiff’s
Jones Act claim turns solely on whether Asylum is his
“employer.”
      Asylum is not plaintiff’s formal employer because it is
undisputed that plaintiff was hired by, and worked for, The M/V
Black Jack IV. However, if one entity “lends an employee to [a]
[second entity] to do a particular job,” the employee becomes the
“borrowed servant” of the second entity “actually directing his
work.” (Maddux v. United States (S.D. Ohio 2010) 2010 U.S.
Dist. LEXIS 132466, *12; Hall v. Diamond M Co. (5th Cir. 1984)
732 F.2d 1246, 1249 (Hall); accord, Rest.2d Agency, § 227 [“A
servant directed or permitted by his master to perform services
for another may become the servant of such other in performing
the services.”].) This renders the second entity vicariously liable
for the employee’s torts (Societa Per Azioni Navigazione Italia v.
City of L.A. (1982) 31 Cal. 3d 446, 456 (Societa)), and, more to the
point here, renders the second entity liable to the “injured
worker” as his employer under the Jones Act (Hall, at p. 1249).
      There is no “fixed test” defining when a worker loaned to a
second employer becomes its “borrowed servant.” (Hall, supra,
732 F.2d at p. 1249.) The “‘most important’” factor is whether the
second employer “has the power to control and direct the
servant[] in the performance of [his or her] work.” (Linstead v.
Chesapeake & O.R. Co. (1928) 276 U.S. 28, 34 (Linstead); Societa,
supra, 31 Cal.3d at p. 459.) For this purpose, “control” means
“authoritative direction and control,” not merely “the power to




                                11
suggest details or the necessary cooperation.” (Linstead, at p. 34;
Societa, at p. 460; Hall, at p. 1249.) What matters is the power to
control, not whether that power has been exercised. (Collins v.
Union Pacific Railroad Co. (2012) 207 Cal. App. 4th 867, 879.)
And the focus is on which employer has the power to control the
employee’s performance of specific acts. (Accord, Rest.2d Agency,
§ 227 [“He may become the other’s servant as to some acts and
not as to others.”], italics added.) Although the power to control is
paramount, other factors also have some bearing on whether an
employee of one entity is the borrowed servant of the other; these
include: (1) which employer’s “work [was] being performed,” (2)
whether “there [wa]s an agreement, understanding, or meeting of
the minds between the original and borrowing employer,” (3)
whether “the employee acquiesce[d] in the new work situation,”
(4) whether “the original employer terminate[d] [its] relationship
with the employee,” (5) which employer “furnished [the] tools and
place for performance,” (6) whether “the new employment [was]
over a considerable length of time,” (7) which employer “ha[d] the
right to discharge the employee,” and (8) which employer “had
the obligation to pay the employee.” (Hall, at p. 1249; accord,
Glynn v. Roy Al Boat Management Corp. (9th Cir. 1995) 57 F.3d
1495, 1499 (Glynn), abrogated on other grounds, Atl. Sounding
Co. v. Townsend (2009) 557 U.S. 404.)
       There is no triable issue of material fact as to whether
plaintiff was a “borrowed servant” to Asylum’s; as a matter of
law, he was not. We reach this conclusion for two reasons.
       First, the undisputed evidence establishes that Asylum did
not have the right to control what happened aboard The M/V
Black Jack IV. Neither the producer nor cameraman on board
the vessel controlled how plaintiff or any other crew member did




                                 12
his job; at most, they asked crew members to repeat or explain
what they were doing for the camera. This does not even amount
to “the power to suggest details or the necessary cooperation,” let
alone “authoritative direction and control.” (Linstead, supra, 276
U.S. at p. 34; Societa, supra, 31 Cal.3d at p. 460; Hall, supra, 732
F.2d at p. 1249.) And no one from Asylum controlled The M/V
Black Jack IV or its captain. Although Hans solicited the input
of the Asylum employees on board as well as those on shore
regarding how to respond to plaintiff’s medical emergency, Hans
opted not to follow that input when he decided to rendezvous
with The M/V Hullraiser rather than call the Coast Guard.
Because the right to control must mean something more than the
right to make suggestions that can be ignored, the undisputed
facts show that Asylum had no right to control how plaintiff or
Hans did their jobs.
       Plaintiff resists this conclusion with several arguments.
He points to his deposition testimony where he initially
proclaimed that the cameraman and producer aboard The M/V
Black Jack IV were “running the show” and “telling people what
to do” on the ship. But plaintiff went on to clarify that what he
meant was that they were asking them to re-do and explain tasks
for the camera. Plaintiff cannot ignore his clarified and narrowed
explanation in favor of his initially overbroad generalization.
Plaintiff suggests that because Asylum subsequently featured his
medical emergency as a prominent “plot point” in its Big Fish
Texas show, Asylum must have controlled the hiring process and
directed Buddy to hire a “greenhorn” who was more likely to get
injured. This is pure speculation and is also contradicted by the
undisputed evidence that Buddy alone made the decision to hire
plaintiff. Plaintiff cites deposition testimony from Asylum’s on-




                                13
board producer that crew members aboard The M/V Black Jack
IV occupied a “dual role as both fisherman on the one hand and
TV show characters on the other.” This does not aid plaintiff
because the “borrowed servant” doctrine is, as noted above, task
specific (accord, Rest.2d Agency, § 227), such that plaintiff would
at most be Asylum’s “borrowed servant” for purposes of being a
“TV show character.” But in that capacity, Asylum would still
not be his employer for purposes of his “role as [a] fisherman,” for
which the vessel’s captain retained the right to control how
plaintiff did his job as a crew member and how to get him medical
treatment. Lastly, plaintiff complains that the trial court was
wrong to focus on Asylum’s control as the primary factor to the
exclusion of the other, secondary factors. This complaint ignores
that control is the “most important” factor (Societa, supra, 31
Cal.3d, at p. 459), and that the remaining factors also point away
from plaintiff being Asylum’s borrowed servant because The M/V
Black Jack IV—not Asylum—dictated what work plaintiff did,
provided him tools and his workplace, had the right to fire him,
had the duty to pay him, and never terminated its relationship
with him.
       Second, we decline to construe the borrowed servant
doctrine in the maritime context to impose a duty upon
passengers and observers on a vessel, like Asylum, to undertake
acts inconsistent with the orders of the vessel’s captain. The
Jones Act’s tort remedies are, as noted above, “informed” by
common law tort concepts, but they must also yield to the
“‘necessities of the sea.’” (Societa, supra, 31 Cal.3d at p. 459,
quoting United States v. W.M. Webb, Inc. (1970) 397 U.S. 179,
191.) “The exigencies and realities of life at sea require that
there be a rigid chain of command aboard a ship.” (Thames




                                14
Shipyard & Repair Co. v. United States (1st Cir. 2003) 350 F.3d
247, 276 (Thames Shipyard).) Were we to adopt a rule that
imposed a duty upon a vessel’s passengers to take actions
inconsistent with the orders of her captain, we would effectively
be imposing a duty to mutiny. (46 U.S.C. § 11501(4), (5)
[authorizing confinement and docking of wages for “disobedience
to a lawful command at sea”]; Harb. & Nav. Code, §§ 803, 804
[authorizing confinement and “other reasonable corporal
punishment” for disobeying “lawful commands” of a vessel’s
master]; Rees v. United States (4th Cir. 1938) 95 F.2d 784, 792
[“there must be a captain in charge of a ship, and the captain’s
word is taken and it must be acted on, not only by the crew, but
by passengers . . .”].) Not only would such a duty place
passengers in the untenable position of having to choose between
mutiny or tort liability, it would also be manifestly “unwise” to
require a vessel’s passengers “to interfere with the chain of
command” in a way that could “forc[e] the [ship’s] master to
succumb to the orders and directions” of “officious meddl[ers]”
rather than defer to his or her experience and judgment as a
mariner. (Thames Shipyard, at p. 276.)
       For these reasons, we independently agree with the trial
court that plaintiff was neither an employee nor “borrowed
servant” of Asylum and that his Jones Act claim fails as a matter
of law.5

5      Because plaintiff is not Asylum’s borrowed servant, we
have no occasion to weigh on the split of authority regarding
whether such a borrowed servant may proceed under the Jones
Act against both his actual employer and the entity for which he
is a borrowed servant. (Compare McAllister, supra, 337 U.S. at p.
791 [“only one person, firm, or corporation can be sued as




                               15
      B.     Liability under maritime law
             1.    No duty to rescue as the general rule
       “In general, each person has a duty to act with reasonable
care under the circumstances.” (Regents of University of
California v. Superior Court (2018) 4 Cal.5th 607, 619 (Regents);
Civ. Code, § 1714, subd. (a).) However, a person generally “has
no duty to come to the aid of another.” (Williams v. State of
California (1983) 34 Cal. 3d 18, 23; Regents, at p. 619.) From this
general rule flows the corollary that there is no “affirmative duty
to rescue a vessel or person in distress.” (Korpi v. United States
(N.D. Cal. 1997) 961 F. Supp. 1335, 1346 (Korpi); Hurd v. United
States (D.S.C. 2001) 134 F. Supp. 2d 745, 771-772 (Hurd); Wright
v. United States (N.D. Cal. 1988) 700 F. Supp. 490, 494 (Wright);
Gough v. U.S. Navy (S.D. Cal. 2009) 2009 U.S. Dist. LEXIS
75589, *11-*12; see generally, Rest.3d Torts, § 40, com. h, page 43
[“there is no general duty to rescue”]; Rest.2d Torts, § 314 [“‘The
fact that the actor realizes or should realize that action on his
part is necessary for another’s aid or protection does not of itself
impose upon him a duty to take such action.’”].) Why do we have
this decidedly non-altruistic and “counterintuitive” general rule?
Because the “‘anglo-saxon thought’” that forms the seabed of our
tort law rests on an “‘attitude of extreme individualism.’”
(Soldano v. O’Daniels (1983) 141 Cal. App. 3d 443, 446; Rest.3d
Torts, § 40, com. h, pp. 42-43.)


employer”] and Glynn, supra, 57 F.3d at p. 1497 [“there can be no
more than one ‘employer’ for purposes of the Jones Act”] with
Guidry v. South Louisiana Contractors, Inc. (5th Cir. 1980) 614
F.2d 447, 452 [“It may also be possible for a seaman to have more
than one Jones Act employer.”].)




                                16
              2.     The pertinent exceptions
        Although, under the general rule set forth above, Asylum
had no duty to rescue plaintiff by helping him get medical
attention for his injuries, plaintiff urges that there are triable
issues of fact as to whether three exceptions to this general rule
apply.
                     a.    Special relationship between the parties
        A person has a duty to “assist or protect another” if “there
is some relationship between [the two] which gives rise to a duty
to act.” (Regents, supra, 4 Cal.5th at p. 619; Williams, supra, 34
Cal.3d at p. 23; Rest.3d Torts, § 40, subd. (a) [“An actor in a
special relationship with another owes the other a duty of
reasonable care with regard to risks that arise within the scope of
the relationship.”].)
        A “special relationship” imposing a duty to act—and hence
a duty to rescue—can arise from four different sources. First, a
special relationship can inhere in the nature of the relationship
itself, such as the relationships between (1) a common carrier and
its passengers, (2) an innkeeper and its guests, (3) a person who
owns or possesses land and persons coming onto the land, (4) an
employer and its employees who, while at work, are in imminent
danger or rendered helpless by injury or illness, (5) a school and
its students, (6) a landlord and its tenants, (7) a custodian and
those within its custody, and (8) a manufacturer or supplier of
goods and the buyer or user of those goods. (Rest.3d Torts,
§ 40(a) [listing first seven]; Regents, supra, 4 Cal.5th at p. 620;
Seo v. All-Makes Overhead Doors (2002) 97 Cal. App. 4th 1193,
1203 (Seo) [listing eighth].) Second, the parties may create a
special relationship by entering into a contract imposing a
“contractual duty” to act. (Johnson v. The Raytheon Co., Inc.




                                17
(2019) 33 Cal.App.5th 617, 634; Seo, at p. 1203; Suarez v. Pacific
Northstar Mechanical, Inc. (2009) 180 Cal. App. 4th 430, 438-439
(Suarez); Stockberger v. United States (7th Cir. 2003) 332 F.3d
479, 481 (Stockberger).) Third, a special relationship entailing a
duty to act can be created “by a statute or government
regulation.” (Seo, at p. 1203; Suarez, at p. 438.) Lastly, a special
relationship creating a duty to act can arise from one party’s
conduct in creating the very peril that necessitates aid and
intervention. (Williams, supra, 34 Cal.3d at p. 23; Rodrigue v.
United States (D. Mass. 1991) 788 F. Supp. 49, 51.)
       The undisputed facts establish that no special relationship
exists between Asylum and plaintiff. No special relationship
inheres in the relationship between a production company and
the persons who merely consent to being filmed for a reality TV
show, at least when those persons are not otherwise hired,
employed or compensated by that company. The sole contract
between Asylum and plaintiff was the Appearance Release Form,
the sum total of which granted Asylum permission to “tape and
photograph” plaintiff and to “exculsive[ly] own[] . . . the results
and proceeds of such taping.” That form did not impose any duty
upon Asylum to aid plaintiff. Plaintiff cites no statute or
regulation requiring Asylum to aid him. And the medical peril
giving rise to the need for rescue was caused by plaintiff’s self-
inflicted injuries, not anything that Asylum did.
       Plaintiff offers four reasons why he and Asylum were in a
special relationship that obligated Asylum to rescue him.6 First,


6     Plaintiff originally offered a fifth reason why he was in a
special relationship based on Asylum’s alleged “ownership” of The
M/V Black Jack IV (see Naglieri, supra, 93 F.Supp.2d at p. 175;




                                 18
he argues that Asylum has a contract-based duty to rescue him
because he signed Asylum’s Appearance Release Form. We reject
this argument because, as noted above, a special relationship
arises by contract only if the contract itself imposes a duty to
rescue, and here it does not. Contrary to what plaintiff suggests,
the mere fact that the parties have signed some contract at some
point in the past does not, without more, give rise to a
contractual duty to aid.
       Second, plaintiff asserts that he and Asylum are not
complete strangers—and hence have what he calls a “‘human
relationship’”—that gives rise to a duty to rescue. We disagree.
Although the list of special relationships enumerated in the
Restatement is not meant to be “exclusive” (Rest.3d Torts, § 40,
com. o, p. 47), it does not create a special relationship between
people merely because they have interacted at some point in the
past. Were that the case, the special relationship exception
would in large part swallow the no-duty-to-rescue rule.
       Third, plaintiff argues that Asylum profited from his
misfortune by filming his injury, its treatment on The M/V Black
Jack IV and his subsequent rescue on The M/V Hullraiser, and
treating his personal tragedy as the dramatic denouement of its
reality TV show. This is not enough to create a special
relationship giving rise to a duty to rescue. Benefit to one party
is, at most, a relevant factor; it is not a sufficient one. (E.g.,
Regents, supra, 4 Cal.5th at p. 621 [examining “benefit” to the
“party [to be] charged with a duty of care”]; Dzung Duy Nguyen v.


Abogado v. International Marine Carriers (S.D. Texas 1995) 890
F. Supp. 626, 633, fn. 4), but he abandoned that argument in his
reply brief.




                               19
Massachusetts Institute of Technology (Mass. 2018) 479 Mass.
436, 452 [“financial benefit to the defendant” is one “factor” to
consider in deciding whether it had a duty to prevent suicide].)
What is more, recognizing a duty in the context of this case would
turn every production company employee into a person obligated
to rescue every unpaid “extra” and every “reality TV personality”
on every set. Tort law is elastic, but it cannot stretch this far
without breaking.
       Lastly, plaintiff posits—as he did above—that Asylum
should be deemed to be in a special relationship with him because
it selected him to be on The M/V Black Jack IV because of his
relative inexperience; for the same reasons noted above, this
position finds no support in the evidence adduced in this case.
                    b.    Voluntary efforts to rescue
       Even if a person has no pre-existing duty to provide aid or
attempt a rescue, he or she can be liable in tort if (1) the person
voluntarily “undertakes to perform acts to rescue or aid those in
distress,” and (2) his or her efforts to rescue (a) are reckless or
wanton (that is, grossly negligent), (b) are negligent and place the
plaintiff in a worse position (by increasing the risk of harm to
him) than if there had been no rescue effort, or (c) prompt the
plaintiff to detrimentally rely on the rescue effort. (Berg v.
Chevron USA, Inc. (9th Cir. 1985) 759 F.2d 1425, 1430 [setting
forth exceptions (a) and (b)]; Hurd, supra, 134 F.Supp.2d at p.
772 [same]; Korpi, supra, 961 F.Supp. at p. 1347 [same]; Frank v.
United States (3d Cir. 1957) 250 F.2d 178, 180 [setting forth
exceptions (b) and (c)]; Sagan v. United States (6th Cir. 2003) 342
F.3d 493, 498 [same]; Williams, supra, 34 Cal.3d at p. 23 [same];
McGee v. Chalfant (Kan. 1991) 248 Kan. 434, 438 [same]; Ocotillo
W. Joint Venture v. Superior Court (Ariz. 1992) 173 Ariz. 486,




                                20
488-489 (Ocotillo) [same]; Rodrigue v. United States (1st Cir.
1992) 968 F.2d 1430, 1434 [setting forth exception (b)]; Furka v.
Great Lakes Dredge & Dock. Co. (4th Cir. 1985) 755 F.2d 1085,
1088 (Furka) [defining “reckless” or “wanton”]; see generally,
Rest.2d Torts, § 323 [“gratuitous[]” “undertak[ing]” “to render
services” to “protect[]” another gives rise to liability to that
person if “his failure to exercise such care increases the risk of
such harm” or “the harm is suffered because of the other’s
reliance upon the undertaking”]; Rest.2d Torts, § 324A [same, as
to liability to third persons].)
       As this standard makes clear, a volunteer’s ordinary
negligence in effectuating a rescue is not enough to render him
liable in tort. “[T]he law accords [this] considerable latitude” to
would-be rescuers for a reason. (Grigsby v. Coastal Marine
Service, Inc. (5th Cir. 1969) 412 F.2d 1011, 1021 (Grigsby).) Such
latitude “‘encourage[s] the impulse to assist’” those in need by
reducing the “threat of liability” should their altruistic impulses
nonetheless result in a “clumsy rescue attempt.” (Hurd, supra,
134 F.Supp.2d at p. 772; Stockberger, supra, 332 F.3d at p. 481.)
A more forgiving standard of liability also acknowledges that
emergencies necessitating rescue typically exist in “‘the
excitement and confusion of the moment,’” where “promptness
may be prudence, and reflex may claim the seat of reason.”
(Furka, supra, 755 F.2d at p. 1088.) These considerations are
particularly acute in the context of maritime law: The “perils of
the sea”—in all its rage and glory—are legend, and they favor the
application of the legal standard “‘most hospitable to the
impulses of man and law to save life and limb and property.’”
(Korpi, supra, 961 F.Supp. at 1347; Wright, supra, 700 F.Supp. at




                                21
p. 494; accord, Grigsby, at p. 1022 [“[I]mpulsive action in the best
tradition of the sea [gives a rescuer] [a] highly preferred status”].)
      Even if we assume that Asylum undertook “to perform acts
to rescue or aid” plaintiff, Asylum is not liable under the
heightened negligence standard applicable to voluntary rescuers
as a matter of law. That is because there are no triable issues of
material fact indicating that Asylum’s rescue attempts were
grossly negligent, that they placed plaintiff in a worse position
than had Asylum done nothing, or that plaintiff detrimentally
relied on anything Asylum said or did while attempting to get
him medical attention.
      Plaintiff musters six arguments in favor of his position that
Asylum is nevertheless on the hook for what plaintiff asserts are
its abortive rescue attempts.
      First, plaintiff contends that there are triable issues of fact
as to whether Asylum is liable to him because both the producer
and cameraman aboard The M/V Black Jack IV promised him
they would arrange for his evacuation by helicopter. This might
provide a basis for liability if plaintiff had relied to his detriment
on their representations, but it is undisputed that he did not.
Instead, he also went directly to the captain to make his plea for
a chopper.
      Second, plaintiff asserts there are triable issues of fact as to
Asylum’s role in making the decision to evacuate plaintiff by
rendezvousing with The M/V Hullraiser rather than by Coast
Guard helicopter, a decision he claims was a negligent one.
However, and as discussed above, it is undisputed that Asylum at
most offered Hans its input on how to proceed, and that Hans
ignored the input by opting to rendezvous with The M/V
Hullraiser rather than call the Coast Guard. Thus, the factual




                                 22
disputes that plaintiff points to regarding the internal debate
among Asylum employees about how best to effectuate plaintiff’s
evacuation are not material because the fruit of that internal
debate—its recommendation to call the Coast Guard—was
unequivocally rejected by The M/V Black Jack IV’s captain.
      Third, plaintiff argues that there are triable issues of fact
as to whether Asylum’s decision to hire an EMT to accompany
The M/V Hullraiser to pick up plaintiff was a negligent one
because the EMT was not qualified to treat infections. However,
even if we assume this decision was a negligent one, it is still not
actionable as a matter of law because the resulting act did not
place plaintiff in a worse position. In assessing whether a
voluntary rescuer has placed the imperiled person in a worse
position, the relevant test is “‘“not whether the risk was increased
over what it would have been if the defendant had not been
negligent,” but rather whether “the risk was increased over what
it would have been had the defendant not engaged in the
undertaking at all.”’” (Thames Shipyard, supra, 350 F.3d at p.
261.) Thus, even if Asylum had been negligent in hiring an EMT
(rather than a doctor), that decision did not put plaintiff in any
worse position vis-à-vis the relevant alternative of not having any
medical professional aboard The M/V Hullraiser.
      Fourth, plaintiff asserts that Asylum’s retention of an EMT
did put him in a worse position because there is a triable issue of
fact as to whether Asylum delayed The M/V Hullraiser’s
departure by several hours—and hence delayed medical
treatment to plaintiff’s detriment—while Asylum wired the EMT
with a microphone and made him sign a release form. Although
the EMT certainly testified that it took Asylum more than three
hours to sign a form and clasp a microphone to him, the EMT




                                23
never testified that The M/V Hullraiser was waiting on him to
depart. Instead, the sole evidence on that question came from
Buddy, The M/V Hullraiser’s captain, who unequivocally stated
that he shoved off once he was ready to depart and that he “didn’t
wait for anyone.” Thus, the undisputed facts show that no
actions by Asylum delayed The M/V Hullraiser’s itinerary.
       Fifth, plaintiff contends that there are triable issues of
material fact as to whether Asylum’s cameraman and producer
“interfered” with the EMT’s care of plaintiff as they traveled back
to Galveston on the M/V Hullraiser after rendezvousing with The
M/V Black Jack IV. Although the EMT offered self-contradictory
testimony as to whether there was any interference, his confused
testimony does not create any triable issue of fact because it is
undisputed that any interference did not place plaintiff in any
worse position. That is because the EMT did not have the
antibiotics necessary to treat plaintiff. And, as noted above, the
decision to hire an EMT itself did not place plaintiff in any worse
position.
       Lastly, plaintiff more globally asserts that the trial court
misapplied the standards for evaluating whether to grant
summary judgment by declining to view the evidence in the light
most favorable to him and by labeling his evidence as
speculation. We disagree. For the reasons set forth above, we
have viewed the evidence through the proper prism and, like the
trial court, conclude that many of plaintiff’s arguments rest on
speculation rather than evidence and that the evidence presented
does not raise any triable issues of material fact.
                    c.     Taking charge of a “helpless” person
       Even if a person has no pre-existing duty to provide aid or
attempt a rescue, he or she can be liable in tort if (1) the person




                                24
voluntarily “takes charge” of a “helpless” person, and (2) he does
not “exercise reasonable care to secure [the helpless person’s]
safety while within [his] charge.” (Rest., Torts, § 324; Rest.2d
Torts, § 324(a); Daughenbaugh v. Bethlehem Steel Corp., Great
Lakes (6th Cir. 1989) 891 F.2d 1199, 1208 (Daughenbaugh) [“One
who voluntarily takes charge of a helpless person must exercise
reasonable care for his welfare and safety.”]; Ocotillo, supra, 173
Ariz. at p. 489; Carson v. Adgar (S.C. 1997) 326 S.C. 212, 218
(Carson).)
      Plaintiff has not raised a triable issue of fact as to either
element of liability.
                           (i)  Taking charge
      Plaintiff has not adduced sufficient evidence to create a
triable issue of fact as to whether Asylum “took charge” of him.
To establish that a person has “taken charge” of another, that
person must “‘through affirmative action assum[e] an obligation
or intend[] to render services for the benefit of another.’”
(Carson, supra, 326 S.C. at p. 218.) Typically, a person takes
charge of another person by taking physical custody of him
(Wakulich v. Mraz (Ill. 2003) 203 Ill. 2d 223, 226-227, 245
[defendants gave plaintiff dangerous alcoholic beverage and
decided to care for her when she passed out]; Sung-Ho Hwang v.
Grace Rd. Church (E.D.N.Y. 2016) 2016 U.S. Dist. LEXIS 32824,
*38-*39 [defendant restrained plaintiff on its property and did
not seek medical care for his gangrene]) or by taking
“responsibility for [his] overall safety” (Hinson v. Black (Ga. App.
2002) 257 Ga. App. 628, 631-632 (Hinson); e.g., Downs ex rel.
Downs v. Bush (Tenn. 2008) 263 S.W.3d 812, 823 [defendant
agreed to give incapacitated plaintiff a ride home and helped him
get into bed of truck]; Sarracino v. Martinez (N.M. Ct. App. 1994)




                                 25
117 N.M. 193, 194-195 [same]; David v. Southern Farm Bureau
Casualty Ins. Co. (La. Ct. App. 1960) 122 So. 2d 691, 692
[defendant agreed to take plaintiff to nearest hospital]; Ocotillo,
supra, 173 Ariz. at pp. 487-490 [defendant took plaintiff’s car
keys because plaintiff was intoxicated, but then gave keys back to
plaintiff]; Shizuko Mita v. Guardsmark, LLC (Wash. Ct. App.
2014) 182 Wash. App. 76, 88-89 [defendant allowed plaintiff to
come into building out of the freezing cold, then released him
back outside]). However, a person does not “take charge” of
another merely by making suggestions or giving “cursory
assistance” short of assuming responsibility for his safety. (E.g.,
Carson, at p. 218 [plaintiff must show that “‘defendant did more
than act’”]; Hinson, at pp. 631-632 [defendant helped drunken
plaintiff who fell off of bar stool by getting her peanuts and
suggesting she sit down; did not “take charge”]; Byram v.
Renehan (M.D. Pa. 2011) 2011 U.S. Dist. LEXIS 141067, *4-*5,
*13-*14 [defendant helped plaintiff who slipped on wet grass
stand up; “cursory assistance” did not amount to “taking charge”];
Freeman v. Busch (S.D. Iowa 2001) 150 F. Supp. 2d 995, 1001-1003
[defendant allowed plaintiff entry into dormitory, where another
student watched over plaintiff; did not “take charge”].)
      The undisputed evidence shows that Asylum neither took
physical custody of plaintiff nor responsibility for his overall
safety. Plaintiff was in the physical custody of Hans (as captain
of The M/V Black Jack IV) until he was handed off to Buddy (as
captain of The M/V Hullraiser). As captains of those vessels,
Hans and Buddy were also responsible for plaintiff’s overall
safety. (Naglieri, supra, 93 F.Supp.2d at p. 175; Boudoin, supra,
281 F.2d at p. 85.)




                                26
       Plaintiff responds with three arguments. He begins by
pointing to the assurances of the two Asylum employees aboard
The M/V Black Jack IV that they would arrange for his
evacuation by chopper. But this did not mean Asylum took
charge of plaintiff because Hans remained firmly in charge when
he rejected their input to call the Coast Guard for a helicopter.
Plaintiff next cites to Asylum’s act of arranging for an EMT to be
aboard The M/V Hullraiser. But this also did not mean that
Asylum took charge of plaintiff because Hans had made the
decision to send for that vessel, Buddy was piloting that vessel,
and Buddy transported plaintiff to the Galveston hospital once
the vessel made landfall. Because the EMT was unable to do
anything beyond evaluate plaintiff’s medical condition, Asylum’s
retention of the EMT was at best “cursory assistance.” Plaintiff
lastly asserts that it is not his responsibility to identify what
harm he suffered due to Asylum’s substandard intervention
because that is relevant to causation, not duty. But this is a non-
sequitur. It is plaintiff’s burden to show that there is a triable
issue of material fact as to whether Asylum took charge of him
(Carson, supra, 326 S.C. at p. 218), and he has not carried that
burden.
                           (ii) Helpless person
       Plaintiff has also not established that there is a triable
issue of material fact as to whether he was a “helpless” person.
For these purposes, a person is “helpless” if he is “incapable of
adequately taking care of himself,” such as when he is “ill, drunk,
or made helpless by the act of a third person, through his own
fault or by a force of nature.” (Rest., Torts, § 324, com. b, page
877; Daughenbaugh, supra, 891 F.2d at p. 1208 [intoxicated
person]; Garofalo v. Lambda Chi Alpha Fraternity (Iowa 2000)




                                27
616 N.W.2d 647, 655-656 [same]; Reynolds v. Hicks (Wash. 1998)
951 P.2d 761, 764 [same].) “[W]hether an individual is ‘helpless’
must be made within the context of each case.” (Ocotillo, supra,
173 Ariz. at p. 656.) In the context of this case, plaintiff was—as
a matter of law—not helpless. Although the condition of his
hands was deteriorating (even to the point of making it difficult
for him to get around the ship), plaintiff was not intoxicated,
unconscious, or otherwise unable to express his intention and
desire to be evacuated due to his medical condition. At bottom,
plaintiff’s argument boils down to the assertion that he is
“helpless” because he was in need of rescue. But if, as plaintiff
contends, a “helpless” person includes anyone in need of rescue,
the heightened standard that limits tort liability for would-be
rescuers would be displaced by the regular negligence standard
applicable to those who take charge of “helpless” persons because
anyone who attempts a rescue would necessarily “take care” of
that person. Not only would that throw overboard all of the rules
of liability applicable to would-be rescuers, it would also
completely destroy the very incentive those more forgiving rules
were carefully crafted to create—namely, the incentive to rescue
on the high seas where throwing someone the proverbial and
literal line can be the difference between life and death.
                             *     *     *
       In light of our analysis, we have no occasion to decide
whether the liability release signed by plaintiff in the Appearance
Release Form is an additional bar to recovery.




                                28
                       DISPOSITION
     The judgment is affirmed. Asylum is entitled to its costs on
appeal.
     CERTIFIED FOR PUBLICATION.



                                     ______________________, J.
                                     HOFFSTADT

We concur:


_________________________, P.J.
LUI


_________________________, J.
CHAVEZ




                                29